DETAILED ACTION
ALLOWABLE SUBJECT MATTER
For the present application filed on or after March 16, 2013, which was examined under the first inventor to file provisions of the AIA , Claims 1-3 and 6-10 are allowed with the amendments of Applicants’ submission of 11/18/2021 and with the Examiner’s amendment herein over the prior art of record and meeting 35 U.S.C. 112(b) and (d).  
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
3.	Authorization for this examiner's amendment was given in a telephone interview with Ms. Jaya Sharma on 12/09/2021.  
4.	The application has been amended as follows:  Please amend Claims 1 and 10, as follows.  
A.	IN THE CLAIMS: 
I.	Claim 1, in line 7, before the words “a surface” insert the word – wherein --.   
II.	Claim 10, in line 2, before the word “order” delete the article ‘the’ and insert therefore the article – an --.     


EXAMINER’S REASONS FOR ALLOWANCE
From Applicants’ amendment filed with on 11/18/2021 and the examiner’s amendment herein, Claims 1-3 and 6-10 are patentable over the cited prior art of record under 35 U.S.C. 103 and overcome the rejections of claims 9-10 under 35 U.S.C. 112(b) and (d).  
The following is a statement of reasons for the indication of allowable subject matter:   the amendment of Claim 1 incorporating the subject matter of cancelled claim 5 of “a surface tension of the transparent resin composition at 25°C is 26 mN/m or more and 28 mN/m or less” distinguishes over the cited art of record along with the recited contact angle for the transparent resin composition with components (A), (B), (C1) and (C2) with the total content of (C1) and (C2) of 50 ppm  or more and 500 ppm or less.    
None of the cited prior art of record alone or in any proper combination of:  JP 201411446, Kawamoto et al., with an English language machine translation (the latter hereinafter referred to as "Kawamoto") in view of U.S. 2017/0022343, Sakakibara et al (hereinafter "Sakakibara") evidenced by: 1) JP 4502784, Ito et al., 2) U.S.2018/0065349, Washio et al. (hereinafter "Washio"), and 3) U.S. 2017/0037269, lsobe et al. (hereinafter "lsobe") further in view of JP 2016017172, Sasamoto et al. and English language machine translation (the latter hereinafter referred to as "Sasamoto") and further in view of JP2006145735, Tominaga and English machine translation and for Claim 10 further in view of Washio), teach or suggest a transparent resin composition with a contact angle on a non-alkali glass is 1 ° or more and 12° or less, and a surface tension of at 25°C is 26 mN/m or more and 28 mN/m or less from at least a siloxane resin (A), an organic solvent (B), and a plurality of surfactants (C), the surfactants including a silicon modified acrylic surfactant (Cl) and a fluorine-containing heat decomposable surfactant (C2), and a total content of the surfactants (Cl) and (C2) being 50 ppm or more and 500 ppm or less in the transparent resin composition.  
In light or the above, it is clear that the above cited prior art of record either alone or in any combination with each other do not disclose or suggest the present invention of Claims 1-3 and 6-10, as amended, and therefore the present claims are passed to issue.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KENNETH J STACHEL/            Primary Examiner, Art Unit 1787